Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2021 and 12/27/2021 were filed before the mailing date of this Notice of Allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

DETAILED ACTION
The examiner acknowledges the applicant's submission of the amendment dated 1/18/2021.  At this point claims 1-5 and 7-21 are pending in the instant application.


	REASONS FOR ALLOWANCE
Claims 1-5 and 7-21 are allowed.
The prior art of record including the disclosures of Booss (2015/0355981) and Bhandari (Makalu: Fast Recoverable Allocation of Non-volatile Memory) generally teach using non-volatile memory in an attempt to reduce allocation inconsistencies when power is interrupted. However, none of the prior art of record anticipates nor renders obvious the claim limitations directed towards using registration data in a non-volatile main memory to determine and mark whether a memory portion of a page has been allocated to an object or freed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

	CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach the repairing and recovering of meta-data in computer memory.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.